Citation Nr: 1505995	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  08-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an eye condition, and if so, whether service connection should be granted.

2.  Entitlement to a rating higher than 10 percent for right knee chondromalacia with osteoarthritis.

3. Entitlement to a rating higher than 10 percent for left knee chondromalacia with osteoarthritis.
 
4.  Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for endocarditis due to VA treatment associated with an automatic implantable cardioverter/defibrillator.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1985.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim for service connection    for myopia, also claimed as keratoconus, and denied the claims for increased ratings for right and left knee chondromalacia with osteoarthritis, as well as a claim of entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151.
   
In October 2014 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The claim of entitlement to service connection for an eye disability, increased ratings for right and left knee disabilities, and the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A March 1991 rating decision denied the claim for service connection for an eye disability; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

2.  The additional evidence presented since the March 1991 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for an eye disability.


CONCLUSIONS OF LAW

1.  The March 1991 rating decision that denied the claim for service connection for an eye condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been presented, and the claim for service connection for an eye condition is reopened.  38 U.S.C.A. § 5108 (West 2014);     38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a rating decision in March 1991, the RO denied the Veteran's claim for service connection for an eye disability, claimed as due to an eye injury incurred when fuel backwash went into the eyes during the performance of his duties in service.  The Veteran was informed of the rating decision and of his appellate rights, but did not appeal the decision or submit new and material evidence within one year from the 
date of notice of the decision.  Thus, the March 1991 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered at the time of the March 1991 rating decision included service treatment records and a VA general medical examination report.  Service treatment records showed that the Veteran's visual acuity on enlistment was 20/200 in the right eye and 20/100 in the left eye, correctible to 20/30 bilaterally.  On discharge examination vision in the right eye was 20/400 and vision in the left eye was 20/200, correctible to 20/25 bilaterally.  The service treatment records also noted various eye evaluations during service, but an injury to the eye was not noted.  The claim for service connection was denied because the Veteran's eye disability was a refractive error that is a congenital or developmental defect and not a disease or injury within the meaning of applicable legislation.
	
The evidence received since the prior final denial includes post-service treatment records which document diagnoses and treatment for refractive error as well as  keratoconus.  The Veteran also submitted internet articles pertaining to keratoconus.  Finally, the record contains statements and testimony from the Veteran asserting that his cornea condition had onset in service and was misdiagnosed as refractive error.  He attributed the condition to an injury to the head as well as fuel backsplash in the eyes.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection for an eye disability.  Accordingly, as new and material evidence has been submitted, the claim is reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for an eye condition is reopened, and to this extent only the appeal is granted.


REMAND

Having reopened the claim for service connection for an eye disability, the Board notes that additional development is necessary before further appellate review on the merits.  

As noted above, the service treatment records showed that the Veteran entered service with defective visual acuity of 20/200 in the right eye and 20/100 in the left eye, correctible to 20/30 bilaterally.  Service treatment records show treatment on multiple occasions for eye/vision complaints, and several impressions were recorded, to include anisometropia, microtopia, and refractive error.  On discharge examination vision in the right eye was 20/400 and vision in the left eye was 20/200, correctible to 20/25 bilaterally.  Service treatment records also note that the Veteran had a spool of aerial film drop on his head resulting in a 3 cm laceration of the top of the head just above the forehead.  He was given sutures.  During the January 1987 VA examination, the Veteran denied experiencing a loss of consciousness or any neurological symptoms related to the injury. 

Post-service, the evidence documented a diagnosis of keratoconus starting 1990.  As the Veteran has not been afforded a VA examination that addresses his claimed eye disorder, a VA examination is warranted to fairly decide the merits of the claim.  38 C.F.R. § 3.159(c)(4) (2014).  

With regard to the Veteran's claims for increased rating for right and left knee chondromalacia with osteoarthritis, the Board notes that the RO last considered the Veterans' claims in a February 2010 supplemental statement of the case.  Since that time, additional evidence has been received that is relevant to the issues addressed herein.  Specifically, this evidence includes VA treatment records dated through July 2012, and an April 2012 VA examination conducted for purposes of evaluating the Veteran's claim for entitlement to a total disability rating based upon individual unemployability that also addressed symptomatology pertaining to his knees. Accordingly, remand for AOJ for consideration of the additional evidence and issuance of a supplemental statement of the case is warranted.  See 38 C.F.R. § 19.31 (2014).  Moreover, the Veteran's hearing testimony in October 2014 suggests a worsening of symptoms.  As such, a new examination is warranted to ascertain the current nature and severity of his service-connected bilateral knee disabilities.  

The Veteran also contends that he is entitled to disability compensation under the provisions of 38 U.S.C.A. § 1151 for endocarditis due to automatic implantable cardioverter/defibrillator (AICD).  He alleges that he developed an infection and blood clot due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA during treatment rendered in August and September 2005, and as a result, he developed additional heart disability, to include endocarditis.  The Board notes that the Veteran has not yet been afforded an examination with respect to the § 1151 claim.  Thus, an examination is needed in order to fairly decide the merits of the Veteran's claim.

Relevant ongoing medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, who have treated him for his eyes, knees and heart.  After securing any necessary releases, the AOJ should request any records identified that are not duplicates of those already contained in the claims file, to include any outstanding treatment records from Vision Masters.  Additionally, relevant VA treatment records dating since July 2012 should be obtained.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After the above development is completed, schedule the Veteran for a VA eye examination to determine the nature of any current eye disability and to obtain an opinion as to whether such is related to service.  The examiner must review the claims file in conjunction    with the examination.  Any indicated tests should be conducted.  Based upon a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a. Please provide the diagnosis for any eye disability found on examination.  If any of the diagnosed conditions are refractive errors, the examiner should state such.  
b. Was the defective vision noted on service entrance examination in 1978 due to keratoconus?  If not, please provide an opinion as to the likely cause of the defective vision noted on entrance examination. 
c. For any currently diagnosed eye disorder other than refractive error, please state whether such condition clearly existed prior to service.  If so, please indicate whether such condition was permanently worsened during service (versus a temporary exacerbation of symptoms).  
d. If the pre-existing condition did undergo a permanent worsening, was that worsening clearly the result of the natural progression of the condition, as opposed to  being worsened by events in service such as the claimed fuel in his eye and being hit by a spool of  film in November 1981.  The examiner should explain his/her reasoning for the opinions reached, to include addressing the change in uncorrected vision noted from entrance examination in 1978 to separation examination in 1985.   
e. For any eye disability (other than refractive error) that existed prior to service and was permanently worsened beyond natural progression by service (aggravated) the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current eye disability is related to the eye disability aggravated by service.  The examiner should explain his/her reasoning for the opinions reached.
f. For any diagnosed eye disability that did not exist prior to service, is it at least as likely as not that the eye disability arose in service or is otherwise related to service?  The examiner should explain his/her reasoning for the opinions reached

3.  Schedule the Veteran for a VA knee examination to address the current severity of his bilateral knee disabilities.  The claims file must be reviewed by the examiner.  All indicated tests should be conducted and the results reported, to include range of motion and the degree at which pain begins.  

4.  Schedule the Veteran for a VA heart examination to address the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for endocarditis.  The examiner must review the claims file.  Any indicated tests should be conducted and the results reported.  Based upon a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a. Does the Veteran suffer from endocarditis or other heart disability that was caused or worsened as a result of August 2005 and September 2005 VA treatment for AICD internal placement? 
b. If so, was the additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery and/or treatment, to include discharging him too soon?
c. If fault on VA's part is not shown, is the additional disability due to an event that was not reasonably foreseeable?  

A complete rationale for all conclusions and opinions should be provided.

5.  After completion of the above development and 
any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant should be furnished a Supplemental Statement of the Case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


